Judgment of the County Court of Kings county convicting defendant of the crime of rape in the second degree, and order, unanimously affirmed. There was sufficient evidence that the crime was committed in Kings county and sufficient evidence of corroboration of the complaining witness, particularly in view of the fact that neither the defendant nor his four companions who were present at the time took the stand to dispute the facts proved by the prosecution. Present — Lazansky, P. J., Carswell, Tompkins, Davis and Johnston, JJ.